Case: 6:11-cr-00015-GFVT-HAI Doc #: 1069 Filed: 08/11/21 Page: 1 of 7 - Page ID#:
                                    10870



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                      LONDON

 UNITED STATES OF AMERICA,                      )
                                                )
        Plaintiff,                              )    Criminal No. 6:11-cr-00015-GFVT-HAI-3
                                                )
 v.                                             )
                                                )
 MICKEY ALLEN BROWN,                            )                    ORDER
                                                )
        Defendant.                              )

                                      *** *** *** ***

       This matter is before the Court on the Report and Recommendation filed by United States

Magistrate Judge Hanly A. Ingram. [R. 1065.] For the reasons that follow, Judge Ingram’s

Report and Recommendation will be ADOPTED in its entirety.

                                               I

       Defendant Mickey Allen Brown has been charged with violating the terms of his

supervised release. [R. 1051.] This Court entered a judgment against Mr. Brown on September

20, 2012, following a guilty plea to conspiracy to manufacture 500 grams or more of a mixture

or substance containing methamphetamine in violation of 21 U.S.C. § 846. [R. 611.] Mr. Brown

was sentenced to 110 months in prison, followed by a five-year term of supervised release. Id.

Mr. Brown was released and began his first term of supervision on April 12, 2017. On October

30, 2019, the United States Probation Office informed the Court that a urine sample from Mr.

Brown had tested positive for methamphetamine via an instant testing device on October 11. [R.

997.] Mr. Brown subsequently made a written admission to using methamphetamine. Id. The

Probation Office took a second urine specimen on October 18 that tested negative. Mr. Brown

agreed to submit to weekly drug testing for four months, and at the recommendation of the
Case: 6:11-cr-00015-GFVT-HAI Doc #: 1069 Filed: 08/11/21 Page: 2 of 7 - Page ID#:
                                    10871



USPO, this Court approved a request for no revocation but added a condition requiring “weekly

drug testing for the next four months at the direction and discretion of the probation officer.” Id.

        The USPO initiated revocation proceedings on January 28, 2020, after Mr. Brown

submitted a urine specimen on January 17 that tested positive for methamphetamine. Mr. Brown

stipulated to using and possessing a controlled substance other than one prescribed by a

physician and to committing the crime of methamphetamine possession. [R. 1013 at 2–3.] Mr.

Brown’s supervised release was revoked and he was sentenced to twelve months of incarceration

to be followed by twenty-four months of supervision to include, upon release, six months of

inpatient drug abuse treatment. [R. 1019.] Mr. Brown was released on January 28, 2021.

        The USPO initiated these proceedings on May 25, 2021, by issuing a Supervised Release

Violation Report. The report charges Mr. Brown with violating Special Condition #9, which

requires compliance with and successful completion of the six-month inpatient drug abuse

treatment program, which is a Grade C violation. [R. 1065 at 3.] Mr. Brown reported to the

USPO that he had left his drug abuse treatment program after engaging in a verbal altercation

with staff at the facility. Id.

        On June 9, Judge Ingram conducted an initial appearance with Mr. Brown pursuant to

Rule 32.1 of the Federal Rules of Criminal Procedure. [R. 1060.] However, prior to that

hearing, Mr. Brown submitted a urine sample that tested positive for methamphetamine. At the

hearing, Judge Ingram informed Mr. Brown that he would be facing two new charged violations,

and Mr. Brown knowingly, voluntarily, and intelligently waived his right to a preliminary

hearing on all three charged violations. Id. The government moved for interm detention and Mr.

Brown did not argue for release. Id. Based on the heavy burden pursuant to 18 U.S.C. §

3143(a), Judge Ingram granted the Government’s request and remanded Mr. Brown to the



                                                 2
Case: 6:11-cr-00015-GFVT-HAI Doc #: 1069 Filed: 08/11/21 Page: 3 of 7 - Page ID#:
                                    10872



custody of the United States Marshal. Id.

         On June 9, following the hearing, the USPO provided an Addendum charging Mr. Brown

with two additional violations: Violation #2 for failure to refrain from the unlawful use of a

controlled substance (a Grade C violation), and Violation #3 for committing a federal, state, or

local crime (a Grade B violation). On June 14, Defense counsel filed a certification that he had

reviewed the Addendum with Mr. Brown and the matter could proceed to the final hearing. [R.

1062.]

         On June 25, 2021, Judge Ingram conducted the final hearing with Mr. Brown. Mr.

Brown was afforded all rights to which he was due under Rule 32.1 and 18 U.S.C. § 3583. [R.

1065 at 4.] At the hearing, Mr. Brown competently entered a knowing, voluntary, and intelligent

stipulation to all three violations. [R. 1064.] Under oath, he admitted to having used

methamphetamine and to having left the treatment program. For the purposes of Rule 32.1

proceedings, Mr. Brown admitted the factual basis for the three violations as described in the

Report and Addendum, and the United States therefore established Violations #1, #2, and #3

under the standard of § 3583(e).

                                                 II

         After the hearing, Judge Ingram carefully reviewed the entire record, including the

Report and all accompanying documents, and the underlying Judgment and sentencing materials.

Judge Ingram also considered the factors set forth in 18 U.S.C. § 3553, as incorporated in §

3583(e). Section 3583(e)(3) provides that the maximum penalty for a supervised release

violation hinges on the severity of the underlying offense of conviction. Here, Mr. Brown

pleaded guilty to a Class A felony. [R. 611.] Pursuant to § 3583, the maximum period of

incarceration upon revocation in Mr. Brown’s case is five years. See 18 U.S.C. § 3583(e)(3).



                                                 3
Case: 6:11-cr-00015-GFVT-HAI Doc #: 1069 Filed: 08/11/21 Page: 4 of 7 - Page ID#:
                                    10873



         Judge Ingram analyzed the Policy Statements in Chapter 7 and determined, given Mr.

Gray’s criminal history category of VI and admitted Grade B violation, 1 that Mr. Gray’s range of

revocation is twenty-one to twenty-seven months. [R. 1065 at 5.] Judge Ingram also addressed

the fact that a court is permitted to re-impose supervised release “for a maximum period that

usually subtracts any term of incarceration imposed due to the violations.” Id.; see also 18

U.S.C. § 3583(b) & (h). The post-revocation cap is dependent on the term of supervised release

that is “authorized by statute for the offense that resulted in the original term of supervised.” 18

U.S.C. § 3583(h). Here, Mr. Brown’s conviction for a conspiracy to manufacture

methamphetamine does not carry a maximum term of supervised release. 18 U.S.C. § 3583(h);

21 U.S.C. § 841(b)(1)(A)(viii).

         At the final hearing, the Government argued that revocation with twenty-five months of

incarceration with no supervised release to follow was appropriate, and Counsel for Mr. Brown

requested revocation with twenty-one months of imprisonment with no supervised release to

follow. [R. 1065 at 5.] Both requests are within the guideline range of twenty-one to twenty-

seven months. The Government particularly focused on the close tie between Mr. Brown’s

underlying federal conviction and issues with drug use and the significant breach of trust in this

case. Id. at 6. Defense counsel argued that Mr. Brown had made some improvement and that

Mr. Brown, though likable and a hard worker, is susceptible to pressure and faces daily battles

with his addiction to methamphetamine. Id. at 7. Defense counsel asked that Mr. Brown be

placed in a medical facility that can deal with the “mass” on his lung and, given prior issues with

physical violence at FCI McDowell, requested that Mr. Brown not be returned there. Id. Mr.



1
 Pursuant to U.S.S.G. § 7B1.2(b), “[w]here there is more than one violation of the conditions of supervision, or the
violation includes conduct that constitutes more than one offense, the grade of the violation is determined by the
violation having the most serious grade.”

                                                         4
Case: 6:11-cr-00015-GFVT-HAI Doc #: 1069 Filed: 08/11/21 Page: 5 of 7 - Page ID#:
                                    10874



Brown also addressed the Court. He stated that he had high standards for himself but succumbed

to the disease of meth addiction. Id. Mr. Brown added that he could not promise that he

wouldn’t use meth tomorrow if he was given the chance, and he stated that when faced with the

choice of either fighting or running from trouble at the treatment facility, he had run. Id.

       In determining the appropriate revocation term of imprisonment, Judge Ingram

considered all the statutory factors imported into the § 3583(e) analysis as well as the Guidelines

Range. Id. Judge Ingram noted that revocation for Mr. Brown is mandatory by statute because

he possessed a controlled substance. Id. at 8; see also 18 U.S.C. § 3583(g)(1). Judge Ingram

found, however, that even if revocation was not mandatory, it would be appropriate given the

nature of Mr. Brown’s violations. Id.; see also U.S.S.G. § 7B1.3(a)(1) (“Upon a finding of a

Grade A or B violation, the court shall revoke probation or supervised release.”). Although

subsection 3583(d) provides an alternative to revocation and imprisonment when a drug

treatment program is appropriate, neither side argued in favor of additional treatment in this case.

[R. 1065 at 8.]

       Judge Ingram, in making his recommendation, considered the nature and circumstances

of Mr. Brown’s underlying conviction, as well as his history and characteristics and the need to

protect the public and deter future criminal conduct. Mr. Brown has a criminal history category

of VI, and although the Court was shown leniency with a below-Guidelines sentence after his

first revocation, Mr. Brown not only left mandatory drug treatment but also used

methamphetamine again. Id. Given Mr. Brown’s history, Judge Ingram stated that he did not

think additional training or treatment would be helpful to Mr. Brown. Id. at 9. Judge Ingram

also outlined the primary wrong in the supervised release context, which is a breach of the

Court’s trust. Id. Finally, Judge Ingram noted that the factor regarding the need to avoid



                                                 5
Case: 6:11-cr-00015-GFVT-HAI Doc #: 1069 Filed: 08/11/21 Page: 6 of 7 - Page ID#:
                                    10875



unwarranted sentencing disparities is addressed by imposing a within-Guidelines sentence. Id.

         Ultimately, Judge Ingram made the following recommendations: (1) Mr. Brown be found

guilty of all three violations in the Report and Addendum; (2) Mr. Brown’s term of supervision

be revoked with a term of imprisonment of twenty-four (24) months with no supervised release

to follow; (3) Mr. Brown be placed in a facility equipped to handle his medical needs, to the

extent possible; and (4) Mr. Brown not be returned to FCI McDowell. Id. at 10.

         Judge Ingram’s Report and Recommendation advises the parties that objections must be

filed within fourteen (14) days of service. Id. at 10; see 28 U.S.C. § 636(b)(1). The Report and

Recommendation also provides the parties with the consequences of failing to object within the

provided timeframe. Id. at 10; see Thomas v. Arn, 474 U.S. 140 (1985); United States v.

Wandahsega, 924 F.3d 868, 878 (6th Cir. 2019). Mr. Brown has not filed any objections to

Judge Ingram’s Report and Recommendation and has provided a Waiver of Allocution. [R.

1066.]

         Generally, this Court must make a de novo determination of those portions of the Report

and Recommendation to which objections are made. 28 U.S.C. § 636(b)(1)(c). But when no

objections are made, as in this case, the Court is not required to “review… a magistrate’s factual

or legal conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474 U.S. 140,

151 (1985). Parties who fail to object to a magistrate judge’s report and recommendation are

also barred from appealing to a district court’s order adopting that report and recommendation.

United States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, the Court has examined

the record and agrees with Judge Ingram’s recommended disposition.




                                                6
Case: 6:11-cr-00015-GFVT-HAI Doc #: 1069 Filed: 08/11/21 Page: 7 of 7 - Page ID#:
                                    10876



                                               III

       Accordingly, and the Court being sufficiently advised, it is hereby ORDERED as

follows:

       1. The Report and Recommendation made as to Defendant Mickey Allen Brown [R.

           1065] is ADOPTED as and for the opinion of the Court;

       2. Mr. Brown is found guilty of all three violations;

       3. Mr. Brown’s period of supervised release is REVOKED, and he shall serve a term of

           imprisonment of twenty-four months, with no supervised release to follow;

       4. To the extent possible, Mr. Brown shall be placed in a facility equipped to handle his

           medical needs; and

       5. As requested, if possible, Mr. Brown shall not be returned to FCI McDowell.

       This the 11th day of August, 2021.




                                               7
